Citation Nr: 0921535	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  05-28 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fracture of the right second toe.

2.  Entitlement to service connection for disability of the 
neck.

3.  Entitlement to service connection for disability of the 
upper extremities to include the shoulders and hands.

4.  Entitlement to an initial compensable rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to August 
1965 and from August 1990 to July 1991.    

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in June 2005 
and July 2007 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.

In the June 2005 RO rating decision, the RO denied 
entitlement to service connection for "history, broken right 
toe," and found that new and material evidence had not been 
received to reopen claims for service connection for "neck 
condition/pain" and "neurological residuals, upper 
extremities."  The issues have been rephrased from the 
terminology used by the RO to better reflect the contentions 
of the Veteran as viewed in the context of the medical 
evidence of record.  See, e.g., February 2005 Veteran's 
Application for Compensation and/or Pension, Part B 
(Compensation), Section 1, page 1.  Additionally, as will be 
discussed further in the remand section of this decision, 
because new and relevant service treatment records have been 
recently received from the service department, the Veteran's 
claims for service connection for disability of the neck and 
disability of the upper extremities are to be readjudicated 
without consideration of whether new and material evidence 
has been received.  See 38 C.F.R. § 3.156(c)(1)(ii).


The July 2007 RO rating decision granted entitlement to 
service connection for bilateral hearing loss and granted a 
compensable initial rating, effective May 18, 2006.  Although 
not associated with the claims file, according to VA's 
Veterans' Appeals Controls and Locator System (VACOLS), a 
notice of disagreement with that decision was received in 
April 2008, and a statement of the case was issued on August 
25, 2008.  Currently associated with the claims file is a VA 
Form 9 date-stamped as received by the RO on September 4, 
2008.  On the Form 9 the Veteran wrote that his appeal 
pertained to the statement of the case issued in August 2008 
and the issue of an increase for service-connected bilateral 
hearing loss.  Accordingly, the Board finds that an appeal 
for entitlement to a compensable initial rating for bilateral 
hearing loss has been perfected, and accordingly accepts 
jurisdiction over the matter.  See 38 U.S.C.A. § 7105.  The 
need to associate with the claims file all documentation 
pertinent to the Veteran's appeal on this matter will be 
addressed in the remand section of this decision.

The issues of entitlement to a compensable initial rating for 
bilateral hearing loss, and entitlement to service connection 
for disability of the neck and disability of the upper 
extremities to include the shoulders and hands, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran experienced a fracture of the right second 
toe during active service.

2.  There is no competent medical evidence to show that the 
Veteran has a current disability of the right second toe. 




CONCLUSION OF LAW

Disability of the right second toe was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred or aggravated therein.  38 U.S.C.A. §§ 1110, 
1131, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice as originally 
construed must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  However, element (4), the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim, was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (as it amends § 3.159(b)(1), effective May 30, 
2008).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.    

A March 2005 VCAA letter informed the appellant of what 
evidence was required to substantiate his claim for service 
connection for residuals of a fracture of the right second 
toe.  This letter also informed him of his and VA's 
respective duties for obtaining evidence.

In addition, a March 2006 VCAA notice letter from VA 
explained how a disability rating is determined for a 
service-connected disorder and the basis for determining an 
effective date upon the grant of any benefit sought, in 
compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  Although VCAA notice was not completed prior to the 
initial adjudication, the claim for service connection for 
residuals of a fracture of the right second toe has been 
readjudicated thereafter.  The appellant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices.  Further, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this matter.  

Duty to assist

With regard to the duty to assist, the claims file contains 
service treatment records, reports of VA post-service 
treatment, reports of private treatment, and reports of VA 
examinations.  The Board acknowledges that the claims file 
was not available for review at an April 2005 VA examination.  
However, as will be discussed further below, no disability of 
the right second toe was found at that examination, and the 
Veteran has submitted no evidence of a current disability of 
the right second toe.  In the absence of a showing of current 
disability, the lack of availability of the claims file is no 
more than non-prejudicial error, since, as the Veteran was 
informed,  the presence of a current disability is a 
requirement for substantiation of a claim for service 
connection.  Additionally, the claims file contains the 
Veteran's statements in support of his claim.  The Board has 
reviewed such statements and concludes that he has not 
identified further relevant available evidence not already of 
record.  The Board notes that, in his February 2005 
application for benefits, the Veteran indicated recent VA 
treatment for neck pain, right and left shoulder pain, and 
numbness of the left and right hands, but did not identify 
any post-service treatment of the right second toe.  Put 
another way, the availability of the claims file at the VA 
examination would have shed no additional light on the claim 
as to the existence of a current disability.

The Board has also reviewed the medical records for 
references to additional treatment reports not of record for 
the time period at issue, but has found nothing to suggest 
that there is any outstanding available evidence with respect 
to the Veteran's claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the claims file that there are additional 
available relevant records that have not yet been obtained.

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).
   
Certain chronic disabilities, to include arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a claimant 
seeks benefits and the evidence is in relative equipoise, the 
claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Factual Analysis

Service treatment records reveal that at a periodic physical 
examination conducted in early October 1990, the Veteran 
provided no history of an injury of the right second toe.  
Clinical evaluation of the lower extremities in October 1990 
was indicated as normal.  In November 1990 the Veteran sought 
treatment for tenderness and swelling of the right second 
toe.  A November 1990 X-ray report indicates that the 
Veteran's toe had been stepped on about four weeks prior, and 
includes a diagnosis by X-ray of an almost complete healing 
of a fracture in the proximal phalanx of the second toe.  The 
Veteran was advised by a treating physician to wear hard-
soled shoes only.  Emphasis must be placed on the fact that 
the treatment records and reports from November 1990 make no 
reference to any other injury to the right foot and/or toes 
(2 through 5).  At his June 1991 service separation 
examination, the Veteran provided no specific history of the 
injury of his right second toe.  A reviewing clinician wrote 
that the Veteran had experienced neck and back pain since 
October 1990, and had no other health changes.  Clinical 
evaluation of the lower extremities at the June 1991 service 
separation examination was normal.  In other words, with 
regard to Hickson element (2), there is only evidence of an 
injury to the right second toe.  Element (2) has not been met 
with respect to the remainder of the right foot or toes.

At an April 2005 VA examination of the Veteran's right foot, 
the Veteran did not appear to be in any pain.  He gave a 
history of injury to his right foot toe in 1990 when he 
slipped and twisted his foot.  At the April 2005 VA 
examination, he walked normally with normal heel-toe gait and 
his posture was good.  Tiptoeing was possible without any 
complaints.  Right foot examination revealed that the 
alignment was normal.  Toes were straight.  There was mild 
swelling of the metatarsal joint of the big toe.  There was 
no tenderness or any deformity.  Diagnostic X-ray studies of 
the right foot were normal.  There was minimal arthritis of 
the big toe joint, but there was no evidence of any residual 
of fracture.  The diagnosis was minimal arthritis of the 
metatarsal joint of the big toe joint, but with no evidence 
of any fracture.  No other disability of the foot or toes, to 
include the right second toe, was observed.

In a letter dated in September 2006, J.A. wrote that she had 
known the Veteran for over 20 years, and worked with him 
during Operation Desert Storm as his administrative 
assistant.  She wrote that the Veteran would often complain 
of foot and toe pain during service, and that eventually he 
sought treatment and it was documented that his toe was 
indeed broken.  She wrote that the Veteran's toe had taken 
its toll on the Veteran and his physical condition.  She 
elaborated that the Veteran is now in pain 90 percent of the 
time with toe, foot, neck and shoulder pain.

The Veteran and J.A. are competent to describe observation of 
symptoms of foot and toe pain during service and thereafter.  
See 38 C.F.R. § 3.159(a)(2); Duenas v. Principi, 18 Vet. App. 
512, 518 (2004) (veteran competent to testify as to 
experiencing symptoms of diagnosed heart disease from time of 
separation from service until the present); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (veteran competent 
to testify that he experienced ringing in his ears in service 
and had experienced ringing in his ears ever since service).  
As lay persons, however, they are not competent to establish 
a medical diagnosis or show a medical etiology merely by 
their own assertions because such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Duenas v. 
Principi, 18 Vet. App. 512, 520 (2004); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993). 

Here, the Board assigns greater weight to the negative VA 
examination that clearly indicated that the only identified a 
disability of the right great toe.  The examination was based 
on the Veteran's reported history and a review of the claims 
file, physical examination, and x-ray studies.  See Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative 
value of a medical opinion comes from when it is the 
factually accurate, fully articulated, and sound reasoning 
for the conclusion, not the mere fact that the claims file 
was reviewed).  

The determinative fact in this matter is that there is no 
competent medical evidence of current disability of the right 
second toe.  X-rays of the right foot at the April 2005 VA 
examination were normal, and no VA or private medical 
evidence to demonstrate current disability of the right 
second toe has been identified or received.  In his February 
2005 Veteran's Application for Compensation and/or Pension, 
Part B (Compensation), Section 1, page 1, the Veteran 
identified no post-service treatment for disability of the 
right second toe.  Without evidence of current disability, 
the Veteran's claim for connection for disability of the 
right second toe is not capable of substantiation.  See 
Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).
   
Additionally, no diagnosis or other indication of arthritis 
of the right second toe within one year of discharge from 
active service is shown.  Accordingly, a presumption of 
service connection for arthritis of the right second toe is 
not warranted pursuant to the provisions of 38 C.F.R. 
§§ 3.307 and 3.309(a).

In light of the above, entitlement to service connection for 
disability of the right second toe is not warranted.

As the preponderance of the evidence is against the claim for 
service connection for     residuals of a fracture of the 
right second toe, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).

ORDER

Entitlement to service connection for residuals of a fracture 
of the right second toe is denied.


REMAND

In September 1992, the Veteran filed a timely notice of 
disagreement with a March 1992 RO rating decision that denied 
the Veteran's original claims for service connection for back 
problems, a neck condition, and numbness in both arms and 
legs.  It was noted in that the decision had been based, in 
part, on a review of the "available" service treatment 
records.  The exact records that were reviewed are unknown.  
However, the RO found that the service treatment records 
indicate that the Veteran's musculoskeletal system was found 
to be within normal limits despite his complaints of pain in 
the neck and shoulders.  Later in September 1992 the RO 
issued a statement of the case that included the issues of 
entitlement to service connection for a neck condition and a 
bilateral arm condition.  The Veteran did not submit a VA 
Form 9 within 60 days of the statement of the case or within 
one year of the March 1992 RO rating decision.  As a result, 
the March 1992 RO rating decision became final.  See 38 
U.S.C.A. § 7105.

Generally, a claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (New and 
material evidence, General).

In February 2005, the Veteran filed petitions to reopen his 
claims for service connection for neck pain, right and left 
shoulder pain, and numbness of both the left and right hands.

In June 2005, the RO characterized the Veteran's claims as 
claims for "service connection for neck condition/pain," 
and service connection for "neurological residuals, upper 
extremities," and denied both claims on the basis that new 
and material evidence had not been received to reopen the 
claims.  

In an August 2005 statement of the case and in supplemental 
statements of the case issued thereafter, the RO continued 
its determinations that new and material evidence had not 
been received to reopen the Veteran's claims.

In March 2007, the RO received from the service department a 
response to an August 2006 RO request for the Veteran's 
service treatment records.  The response included a large 
quantity of service treatment records; this was the first 
time that the original service treatment records had been 
received, as opposed to copies of the service treatment 
records previously received from the Veteran.  Many of the 
original service treatment records were merely duplicative of 
the copies previously received from the Veteran, but several 
of these original service treatment records were received for 
the first time by the RO and were relevant to the Veteran's 
claims for service connection for disability of the neck and 
disability of the upper extremities.  For example, received 
for the first time was the reverse side of an October 2000 
Report of Medical History.  The newly received reverse side 
of the report included the reviewing clinician's impressions 
corresponding to the complaints and history provided by the 
Veteran.  These notations indicated, among many other 
impressions, that the Veteran had swelling or pain of the 
shoulder; and arthritis, rheumatism or bursitis of the neck 
and shoulder.  Also included were a limited quantity of newly 
received service treatment records from the Veteran's first 
period of service from August 1962 to 1965, and sections of 
pertinent clinical reports that had been covered by other 
smaller attached reports in the photocopies previously 
associated with the claims file.

In light of the above, the Board finds that, notwithstanding 
any other section of Part 3 of 38 C.F.R., because new and 
relevant service treatment records were received from the 
service department in March 2007, readjudication of the 
original claim for service connection for disability of the 
neck and disability of the upper extremities to include the 
shoulders and hands is required.  See 38 C.F.R. 
§ 3.156(c)(1)(ii).

With respect to the merits of the Veteran's claims for 
disability of the neck and disability of the upper 
extremities to include the shoulders and hands, no defects of 
the upper extremities were noted at May 1983 and October 1986 
reserve duty physical examinations (the report of the latter 
was received from the Veteran but not from the service 
department), except that in October 1986 an upper arm 5 cm 
healed scar was noted.  Also at the May 1983 and October 1986 
reserve duty examinations, clinical evaluation of the spine 
and other musculoskeletal systems was normal.  The Veteran 
entered a second period of active duty in August 1990.  An 
active duty October 1990 Report of Medical History indicates 
that the Veteran had neck pain.  The reverse side of the 
report included the reviewing physician's impressions 
corresponding to the complaints and history provided by the 
Veteran.  These notations indicated, among many other 
impressions, that the Veteran had swelling or pain of the 
shoulder; and arthritis, rheumatism or bursitis of the neck 
and shoulder.  An October 1900 record of treatment indicates 
that the Veteran had neck and back pain that had been 
bothering him for the past month.  Service treatment records 
from May 1991 indicate that the Veteran was seen for tingling 
pain of the chest on the right side, and then moving to the 
left side and left shoulder blade.  The diagnosis was 
arthralgia.  A June 1991 Report of Medical History indicates 
that the Veteran had experienced neck and back pain since 
October 1990.    The June 1991 service separation examination 
itself includes an impression of neck and back pain since 
October 1990, with no other health changes.  A June 1991 
request for orthopedic consultation includes a provisional 
diagnosis of possible degenerative joint disease of the 
cervical spine.  A report of a February 2005 private MRI 
indicates that the Veteran had diffuse disc bulging and 
osteophyte formation throughout the cervical spine, resulting 
in varying degrees of central canal and neural foraminal 
stenosis.   

In light of the findings and notations in the service 
treatment records, and the post-service evidence of current 
disability, the Board finds that a VA examination for the 
purpose of adjudication of the Veteran's claims for service 
connection for disability of the neck and disability of the 
upper extremities to include the shoulders and hands would be 
useful in adjudication of the Veteran's claims.  See 38 
U.S.C.A. § 5103A(d).

As discussed in the introduction section of this decision, 
above, a July 2007 RO rating decision granted entitlement to 
service connection for bilateral hearing loss and granted a 
compensable initial rating, effective May 18, 2006.  
According to VA's Veterans' Appeals Controls and Locator 
System (VACOLS), a notice of disagreement with that decision 
was received in April 2008, and a statement of the case was 
issued on August 25, 2008; however, these documents are not 
currently associated with the claims file.  A VA Form 9 
received from the Veteran on September 4, 2008, is associated 
with the claims file.  The RO should obtain and associate 
with the claims file all pertinent evidence and information 
not currently contained in the claims file, to include but 
not limited to the April 2008 notice of disagreement and the 
August 2008 statement of the case. 

In addition, reports of ongoing private post-service 
treatment were last sought and obtained in September 2005.  
Any records of treatment of the Veteran's upper extremities, 
neck, or cervical spine, for the period from February 2005 
forward, that have not been previously obtained, would be 
useful in adjudication of the Veteran's claims.  See 38 
C.F.R. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all information and documentation 
pertinent to the Veteran's claims but not 
yet in the claims file, to include an April 
7, 2008, notice of disagreement and an 
August 25, 2008, statement of the case 
pertaining to the issue of a compensable 
initial rating for bilateral hearing loss, 
as indicated in VACOLS.

2.  Request the Veteran to identify the 
name and address of all providers of 
medical treatment for disability of the 
neck and disability of the upper 
extremities including the shoulders and 
hands.  After any required authorizations 
for release of medical information are 
requested and obtained from the Veteran, an 
attempt should be made to obtain any 
records so identified that have not been 
previously obtained.

3.  After all pertinent documentation is 
associated with the claims file, the RO 
should take any additional appropriate 
action indicated by the record with respect 
to the Veteran's appeal for a compensable 
initial rating for bilateral hearing loss.

4.  Once all available medical records have 
been received, the RO should make 
arrangements with the appropriate VA medical 
facility for the Veteran to be afforded VA 
orthopedic and neurological examinations for 
the purpose of determining whether it is at 
least as likely as not (whether there is a 
50 percent or greater probability) that the 
Veteran has current orthopedic or 
neurological disability affecting the neck, 
cervical spine, shoulders, or hands that 
began during service or is related to some 
incident of service.

The RO should send the claims file to the 
examiners for review, and the clinicians 
must indicate that the claims file was 
reviewed.  The records reviewed by the 
examiners must include the service treatment 
records, to include records of treatment and 
examination from October 1990 to July 1991 
for complaints of pain in the neck, chest, 
and upper extremities.  The records reviewed 
must also include a report of a February 
2005 MRI of the cervical spine that includes 
a diagnosis of diffuse disc bulging and 
osteophyte formation throughout the cervical 
spine, resulting in varying degrees of 
central canal and neural foraminal stenosis.
 
The examiners are requested to provide a 
complete rationale for their opinions, as a 
matter of medical probability, based on 
their clinical experience, medical 
expertise, and established medical 
principles.  

4.  Readjudicate the issues on appeal.  If 
any benefit sought remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


